Citation Nr: 0022356	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $2,056.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 determination of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted in part the veteran's request for a 
waiver of indebtedness of $4,111.00, but found that she still 
needed to repay 2,056.00 due to an overpayment of 
compensation benefits.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA compensation for a 
total disability rating since a 1993 Board decision assigned 
an effective date of 1985 for those benefits.

2.  In October 1985, the veteran submitted a copy of a 
marriage certificate in order to receive additional 
compensation benefits for dependents.  

3.  In July 1997 the veteran submitted information to the 
effect that she was divorced from her spouse in April 1994; 
she alleged at that time that she had, in June 1994, 
telephoned the RO and informed VA of the change.  

4.  There is no record of the veteran informing VA of her 
change in marital status dated prior to July 1997, although 
multiple letters sent from VA to the veteran from 1994 to 
July 1997 inform her that any change in a dependent's status 
should be reported to VA.  

5.  In October 1997 the RO retroactively reduced the 
veteran's VA compensation benefits based on her date of 
divorce, creating an overpayment of $4,111.00, and in March 
1998 waived repayment of part of the debt but did not waive 
repayment of $2,056.00.

6.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question but was 
primarily at fault in the debt created by her failure to 
report her change in marital status in a timely manner.

7.  The veteran's most current Financial Status Report (FSR), 
dated in August 1997, reflects monthly net income of 
$1,998.00 and expenses of $1,978.00; her assets are listed to 
include $64.00 in a bank account and a 1995 Ford Windstar 
van, her debts totaled $14,494.76, and her monthly payment on 
this is $624.00.  

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life), and would not defeat the purpose 
of her compensation.

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as she accepted 
benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  Waiver of the recovery of the remaining $2056.00 
overpayment of compensation benefits is not precluded by 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (1999).

2.  Recovery of the remaining $2056.00 overpayment of 
compensation benefits would not be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran suffered a fall in service and received injuries 
which ultimately led to her medical retirement in August 
1985.  Following her retirement, the veteran filed an 
application for VA compensation in October 1985 for 
disabilities related to the in service fall.  She indicated 
at that time that she was currently married to her spouse 
since 1984, and that was her only marriage.  In April 1993, 
the Board granted the veteran's claim of entitlement to a 
total disability due to service-connected disabilities 
(TDIU), effective from August 1985, and a 100 percent 
schedular rating effective from March 1988, and special 
monthly compensation for loss of use of one foot.  These 
awards were effectuated by the RO in a May 1993 rating 
decision.  An October 1994 letter from the RO informs the 
veteran of her award and also explains that additional 
benefits were included for her spouse.  She was instructed to 
inform VA immediately if there was a change in the number or 
status of her dependents.  

Several other letters were sent to the veteran reflecting 
various routine adjustments in her level of compensation over 
the next few years.  These all indicate that she should 
inform VA if there was a change in the number or status of 
her dependents.  

In July 1997, the veteran reported to the RO that she had 
been divorced since April 1994, and that she had informed the 
VA of this fact in June 1994 via a telephone call to a VA 
employee named Lou Carillo.  She indicated that she had just 
recently been made aware of the fact that her husband was 
still listed as her dependent.  The veteran submitted a page 
from her telephone and contacts log for June 1994 showing she 
spoke to Lou Carillo on June 7, 1994, and "canceled spousal 
payment" and that this action would result in a decrease of 
$200.00 in her check.  

Thus, later in July 1997, the VA adjusted the veteran's 
benefits to reflect the removal of her husband as a 
dependent, effective from the time of the divorce.  The 
action resulted in an overpayment of $4,111.00.  The veteran 
was informed that she would have to repay this amount.  She 
appealed, stating that she felt that the VA was at least 
partially at fault.  In December 1997, she was informed by VA 
that her monthly compensation rate was changed to $2,039.00.  
In March 1998, the RO's Committee on Waivers and Compromises 
reviewed her claim and found no evidence of fraud, 
misrepresentation or bad faith.  It was noted that the 
overpayment arose due to change in the veteran's marital 
status.  The Committee waived $2,055.00, because collection 
of all of the debt would defeat the purpose of the veteran's 
compensation benefits but noted that repayment of the rest of 
the overpayment would not be against equity and good 
conscience, and that the veteran should repay $2,056.00 in 
increments over three to five years.  

Under the provisions of 38 U.S.C.A. § 5302(c), an overpayment 
of VA benefits may not be waived if there exists an 
indication of "fraud, misrepresentation, or bad faith" on the 
part of the claimant.  The RO's decision rendered in March 
1998 found no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran.  The Board agrees.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994) (when the RO has 
found no statutory bar, it is the appellate function of the 
Board to consider whether the RO's finding in this regard is 
supported by the evidence).  

With regard to fraud, misrepresentation, or bad faith, VA 
guidelines require a finding of "willful intent" on the 
veteran's part.  See VBA Circular 20-90-5 (February 12, 
1990).  Essentially, the burden is on the VA to prove that 
there was a willful failure on the veteran's part made with 
the intent to obtain VA benefits.  Under the fact situation 
presented in the instant case, there has been no persuasive 
evidence of such willful intent on the veteran's part.  

While the veteran may have been at fault in failing to 
ascertain that her husband was still listed as her dependent 
from June 1994 until June 1997, after reviewing the evidence, 
the Board is unable to find that the veteran acted, or failed 
to act, with the requisite willful intent to warrant a 
finding of fraud, misrepresentation, or bad faith.  Even if 
the veteran's failure to promptly report a change in 
dependents status is deemed to be careless or negligent in 
nature, such a finding would still not meet the more 
stringent requirements necessary for a finding of willful 
intent as that term is defined under VA guidelines.  Under 
these circumstances, the Board has found no fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and entitlement to waiver of recovery of the overpayment in 
question is thus not precluded by law.  See 38 U.S.C.A. § 
5302(c). 

The question remains, however, whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).  The standard "equity and good conscience" will be 
applied when the facts and circumstances of a particular case 
call for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  In making this determination, consideration will be 
given to the following elements, which are not intended to be 
all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs' fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Initially, the Board finds that the veteran was at fault in 
the creation of the debt, as it was her actions in 
incorrectly failing to inform VA of the change in marital 
status that directly led to the creation of the overpayment.  
The Board has also considered the argument that the veteran 
did inform VA in June 1994, along with the supporting 
evidence submitted by the veteran.  Nonetheless, the veteran 
was sent the October 1994 letter from VA clearly showing that 
she was receiving a benefit for her spouse.  As her notation 
in her log showed, she should have at some point seen a drop 
in her check amount.  Her notes suggest that she was fully 
capable of handling her financial responsibilities.  Thus, 
even if she had called in June 1994, she should have been 
aware that her check amount never did decrease, and that she 
had not removed her husband from her list of dependents.  The 
Board is also unable to discern any actions on the part of 
the VA that led to the creation of the overpayment, 
particularly since there is no record of a call from the 
veteran.  The Board would note in this regard that the claims 
folder does in fact contain other reports of contact.

Considering all pertinent factors, the Board finds that a 
waiver of the recovery of the remaining $2,056.00 overpayment 
is not warranted, as the collection of this debt would not 
result in undue hardship to the veteran, nor would it defeat 
the purpose of the veteran's compensation.  38 C.F.R. § 
1.965(a)(3, 4).  The Board notes that the veteran's most 
recent FSR is dated in August 1997.  It shows monthly income 
of $1,998.00 and expenses totaling $1978.00.  It was noted 
that with the exception of one of her debts, they would all 
be liquidated within about 30 months.  Her assets included 
$64.00 in a bank account and a 1995 Ford Windstar van.  Her 
listed debts totaled $14,494.76, and her monthly payment on 
this is $624.00.  The Board notes that the report is now over 
30 months old.  Additionally, the veteran has received 
increases in her compensation since that time.  Based on the 
FSR, the veteran did have approximately $20.00 per month of 
disposable income, after factoring in all expenses.  It is 
likely that this figure increased in December 1997, when she 
received an adjustment in her monthly compensation rate.  The 
Board finds that, based on these figures, the veteran would 
not be deprived of basic necessities of life if she were 
required to repay the overpayment in small increments over 
three to five years.  

Further, while the veteran's VA compensation appears to be 
her sole income, she has been paying on several consumer 
credit debts, including debts to Circuit City and the Home 
Shopping Network.  As these debts will or should have been 
liquidated by now, there is no reason to think that repayment 
of the overpayment would defeat the purpose of her 
compensation payments.  

The Board also believes that to waive the recovery of the 
overpayment of $2,056.00 would unjustly enrich the veteran.  
38 C.F.R. § 1.965(a)(5).  The veteran would not have had that 
payment had she timely informed VA that her dependent status 
had changed.  She was receiving benefits to which she was not 
entitled for over three years, she had been given notice that 
she was receiving benefits for a spouse, and she never saw a 
reduction in her check amount even if she had called VA.  

In conclusion, under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), the Board finds 
that it would not be against equity and good conscience to 
recover the $2.056.00 overpayment.  Accordingly, the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$2,056.00 is denied.


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits, in the amount of $2,056.00, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


